Title: To Thomas Jefferson from Samuel Burling, 2 May 1808
From: Burling, Samuel
To: Jefferson, Thomas


                  
                     Sir
                     
                     Boston May 2. 1808
                  
                  By Mr. George Budd of the US Navy, I some time since, took the liberty of forwarding from Newport for your acceptance & inspection; a specimen of earthen ware of the ancient Peruvian manufacture.—The expectation of visiting Washington myself before this, prevented me Sir, from writing you on the subject at the time.—
                  The knowledge that you had a pretty large collection of this kind of ware, from our Western country; was what induced me Sir to request that the pots in question should be forwarded to you in my name.—I thought Sir that the comparison between these, & what you already have, might perhaps afford matter for interesting speculation; and, that even should you be too much engaged to give them an examination; they would not fail to be placed by you Sir, with those who would.—
                  All but one of these pots were dug up in that tract of country which lays between Lima & Truxillo just to the north of it.—many exactly resembling the coarsest & most ancient one, with two holes on the back (and which in the one, I mention as excepted) are to be found in the vicinity of Lima; where, they appear to have been used as a kind of houshold god, & to have been allways placed in a small niche on the inner part of the doors, or entrances to their houses. Vast numbers of these houses, (or rather the walls of them) remain to this day; and in some places this small figure is still be found in the niches I speak of.—
                  One of these specimens, representing a head, affords an exact resemblance of the ancient Peruvian face; and from the stile of the head dress it appears to have been intended for a woman.—
                  The double Pot, which, on blowing into produces a whistle; shows the highest grade of perfection at which this kind of manufacture arrived in peru.—I have seen none better made than this, & few so good.—It was dug out of the ruins of what was supposed to have been formerly the house of a Cacique, or some publick building, & from the appearance of the bottom of it, has evidently stood on silver.—
                  All these specimens are prior to the Conquest.—Hoping that the examination of these antiquities, may at some liezure moment, serve to amuse you Sir
                  I remain with great respect Your most Obedt & Very humbl Servt
                  
                     Samuel Burling
                     
                  
               